EXECUTION VERSION


NINTH AMENDMENT TO
FIRST LIEN ISDA 2002 MASTER AGREEMENT
This NINTH AMENDMENT TO FIRST LIEN ISDA 2002 MASTER AGREEMENT (this “Amendment”)
is entered into as of November 1, 2019, by and among U.S. OIL & REFINING CO., a
Delaware corporation (“Party B”) and MERRILL LYNCH COMMODITIES, INC., a Delaware
corporation (“Party A”), and is acknowledged and agreed to by the Guarantors
signatory hereto. Capitalized terms used but not defined in this Amendment have
the meanings assigned to them in the Intermediation Agreement (as defined below)
as if the Intermediation Agreement had been amended pursuant to the terms
hereof.
RECITALS
WHEREAS, Party A has entered into certain intermediation arrangements with
Party B pursuant to the terms of that certain First Lien ISDA 2002 Master
Agreement, dated as of March 17, 2016, by and between Party A and Party B
(including the schedule, exhibits, attachments and annexes thereto and the
transactions thereunder, as amended by that certain First Amendment to First
Lien ISDA 2002 Master Agreement, dated as of July 18, 2016, that certain Second
Amendment to the First Lien ISDA 2002 Master Agreement, dated as of September
29, 2016, that certain Third Amendment to the First Lien ISDA 2002 Master
Agreement, dated as of April 1, 2017, that certain Fourth Amendment to the First
Lien ISDA 2002 Master Agreement, dated as of March 13, 2018, that certain Fifth
Amendment to the First Lien ISDA 2002 Master Agreement, dated as of June 5,
2018, that certain Sixth Amendment to the First Lien ISDA 2002 Master Agreement,
dated as of September 1, 2018, that certain Seventh Amendment to the First Lien
ISDA 2002 Master Agreement, dated as of October 2, 2018, and that certain Eighth
Amendment to the First Lien ISDA 2002 Master Agreement, dated as of January 11,
2019 and as subsequently further amended, restated, supplemented, replaced or
otherwise modified from time to time, the “Intermediation Agreement”); and
WHEREAS, Party A and Party B have identified and desire to make certain
additional changes to the Intermediation Agreement, as set forth in more detail
herein.
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
in the Transaction Documents and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:
SECTION 1.Amendments. Effective on and after the Effective Date (as defined
below):
1.1    The following provision is inserted as a new Part 1(k) of the
Intermediation Agreement:
“(k) Party B Elective Wind-Down. On and after January 31, 2021, Party B may
elect to terminate all Transactions and all other intermediation arrangements
contemplated by this Agreement in accordance with and subject to the terms and







--------------------------------------------------------------------------------




conditions of Part 18 (such termination, a “Party B Elective Wind-Down”) by
delivering a written notice to Party A designating the effective date of such
Party B Elective Wind-Down (such date, the “Optional Termination Date”);
provided that in no event shall the Optional Termination Date be earlier than
sixty (60) days following the effective date of such notice. The Optional
Termination Date shall constitute the Intermediation Termination Date for the
purposes of this Agreement.
1.2    Part 15(g)(i) of the Intermediation Agreement is amended by deleting the
“.” at the end of the provision and replacing it with the following:
“; provided, however, that during any period in which Party B maintains the Part
12(c) Collateral with Party A in an amount equal to the then current Loss Given
Default Estimate in compliance with Part 12(c), Party B shall not be required to
comply with clause (y) of the definition of Minimum Liquidity Threshold. Party B
shall be required to comply with clause (y) of the definition of Minimum
Liquidity Threshold at all other times, and nothing in this Part 15(g)(i) shall
alleviate Party B’s obligations to comply with clause (x) of the definition of
Minimum Liquidity Threshold.”
1.3    Clause (ii) of Part 15(b) of the Intermediation Agreement is amended by
deleting the phrase “, prospects” from the second line.
1.4    The following defined terms are inserted into Part 20 of the
Intermediation Agreement in the appropriate alphabetical order:
““9th Amendment Effective Date” means the effective date of that certain Ninth
Amendment to First Lien 2002 ISDA Master Agreement, dated as of November 1,
2019, by and among the parties and other signatories thereto.”
““Optional Termination Date” has the meaning set forth in Part 1(k). For the
avoidance of doubt, the earliest date that may be designated as the Optional
Termination Date is March 31, 2021.”
““Party B Elective Wind-Down” has the meaning set forth in Part 1(k).”
1.5    The definition of “Term Expiry Date” in Part 20 of the Intermediation
Agreement is deleted and replaced in its entirety with the following:
““Term Expiry Date” means June 30, 2021.”
1.6    The definition of “Intermediation Termination Date” in Part 20 of the
Intermediation Agreement is amended by inserting immediately before the
reference to “Part 6(e)” the phrase “Part 1(k) or”.


2



--------------------------------------------------------------------------------




1.7    Attachment 6 (Applicable Curves) to the Intermediation Agreement is
deleted in its entirety and replaced with Exhibit A hereto.
SECTION 2.    Conditions Precedent to Effective Date. This Amendment shall
become effective on the date (the “Effective Date”) upon which each of the
conditions set forth in this Section 2 have been satisfied or waived by Party A
(as determined by Party A in its sole discretion).
2.1    Effective Date Documentation. Each of the parties hereto (as applicable)
shall have executed and delivered (a) this Amendment and (b) that certain
supplement to the Fee Letter, dated as of the date hereof, between Party A and
Party B.
2.2    Corporate Documents. There shall have been delivered to Party A (a) a
certificate of the secretary or assistant secretary of each Transaction Party
and of Par LLC, dated the Effective Date, certifying (i) that attached thereto
is a true and complete copy of each organizational document of, as applicable,
such Transaction Party or of Par LLC certified (to the extent applicable) as of
a recent date by (if applicable) the Secretary of State of the state of its
organization, (ii) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors of, as applicable, such
Transaction Party or of Par LLC authorizing the execution, delivery and
performance of this Amendment, any documents or agreements entered into in
connection herewith and any other Transaction Documents to which such Person is
a party, and that such resolutions have not been modified, rescinded or amended
and are in full force and effect and (iii) as to the incumbency and specimen
signature of each officer executing any applicable document described in the
preceding clause (ii) in connection herewith on behalf of, as applicable, such
Transaction Party or of Par LLC (together with a certificate of another officer
as to the incumbency and specimen signature of the secretary or assistant
secretary executing the certificate described in this Section 2); and (b) a
certificate as to the good standing of each Transaction Party and of Par LLC in
its jurisdiction of organization as of a recent date, from such secretary of
state (or other applicable Governmental Authority).
2.3    Solvency Certificate. Party A shall have received a solvency certificate
in respect of Party B in form satisfactory to Party A, dated the Effective Date
and signed by the chief financial officer or chief executive officer of Party B.
2.4    Representations and Warranties. On and as of the Effective Date, after
giving effect to this Amendment and each of the other documents and transactions
entered into in connection herewith and contemplated hereby, each of the
representations and warranties of Party B in Section 3 shall be true and correct
in all material respects, except (i) to the extent such representations and
warranties solely relate to an earlier date, in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date, and (ii) to the extent that such representations and
warranties are qualified as to “materiality” or “material adverse effect” (or
words of like import) shall be satisfied in all respects as so qualified.


3



--------------------------------------------------------------------------------




2.5    Expenses. On or before the Effective Date, Party B shall pay or reimburse
Party A for all reasonable and documented out-of-pocket expenses (including the
reasonable and documented out of pocket legal fees and expenses of Stroock &
Stroock & Lavan LLP, special counsel to Party A) incurred by the Party A in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and any other Transaction Documents or any
amendment, amendment and restatement, modification or waiver of the provisions
thereof (including, for the avoidance of doubt, all documents executed by Party
A on the date hereof or otherwise in connection with this Amendment).
2.6    Insurance. On or before the Effective Date, Party A shall have received
all updated and current insurance certificates and endorsements with respect to
the insurance policies maintained by Party B in accordance with Part 15(c)(i) of
the Intermediation Agreement.
2.7    Additional Deliverables. Party A shall have received such additional
information, agreements, instruments, documents and other materials from Party
B, any Transaction Party or Par LLC which Party A shall reasonably request.
SECTION 3.    Representations and Warranties of Party B. To induce Party A to
enter into this Amendment, Party B hereby represents and warrants, as of the
Effective Date, as follows:
3.1    Authority; No Conflicts. The execution, delivery and performance by
Party B of this Amendment and any other documentation relating to this Amendment
to which it is a party is within Party B’s organizational powers, has been duly
authorized by all necessary action, and does not (a) require any consent or
approval of any holders of Equity Interests of Party B, other than those already
obtained; (b) violate, contravene or conflict with or result in a breach of any
provision of any of the Organizational Documents (as defined in the Collateral
Agreement) of Party B, the Intermediation Agreement, any other Transaction
Document, the Existing Indenture, the ABL Credit Agreement, the Term Loan
Agreement, the J. Aron Facility, the Pari Passu Lien Hedge Agreements (as
defined in the Existing Indenture), the Collateral Trust and Intercreditor
Agreement, the Collateral Acknowledgment Agreement or any transactions under any
of the foregoing; (c) violate any Applicable Laws; or (d) result in or require
the imposition of any Lien on any property of Party B other than Permitted
Liens.
3.2    Enforceability. Party B has duly executed and delivered this Amendment.
This Amendment constitutes the legal, valid and binding obligation of Party B
enforceable in accordance with its terms, except as enforceability may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
3.3    No Default. Immediately after giving effect to this Amendment, no Event
of Default, Potential Event of Default or Termination Event has occurred and is
continuing.


4



--------------------------------------------------------------------------------




3.4    Other Representations and Warranties. All representations and warranties
of the Transaction Parties (and, as applicable, Par LLC) set forth in Section 3
of the Intermediation Agreement (including the Additional Representations in
Part 14), the Collateral Agreement and the Guarantees are true and correct in
all material respects to the same extent as though made, as applicable, on the
date hereof and on the Effective Date, except (a) to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date, and (b) to the extent that
such representations and warranties are qualified as to “materiality” or
“material adverse effect” (or words of like import) shall be satisfied in all
respects as so qualified).
SECTION 4.    Miscellaneous.
4.1    Reaffirmation. Except as modified hereby, all of the terms and provisions
of the Intermediation Agreement and the other Transaction Documents remain in
full force and effect. Party B hereby agrees that the amendments and
modifications herein contained shall in no manner affect (other than expressly
provided herein) or impair the Obligations or the Liens securing the payment and
performance thereof. On and after the date hereof, each reference in the
Intermediation Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Intermediation Agreement, and each reference in
each of the other Transaction Documents to “the Intermediation Agreement”, “the
First Lien ISDA Master Agreement”, “thereunder”, “thereof” or words of like
import referring to the Intermediation Agreement, shall mean and be a reference
to the Intermediation Agreement, as amended by this Amendment. Except as
expressly provided herein, this Amendment shall not, by implication or
otherwise, limit, impair, constitute a waiver of or otherwise affect any rights
or remedies of Party A under the Intermediation Agreement or the other
Transaction Documents, nor alter, modify, amend or in any way affect any of the
obligations or covenants contained in the Intermediation Agreement or the other
Transaction Documents, all of which are ratified and confirmed in all respects
and shall continue in full force and effect. For all purposes of this Amendment,
the Intermediation Agreement and the other Transaction Documents, this Amendment
shall constitute a “Transaction Document” and a “Transaction Document”. Each of
Party B, Par LLC and McChord Pipeline Co. hereby ratifies and confirms all of
its obligations and liabilities under the Transaction Documents to which it is a
party, as expressly modified herein.
4.2    Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
4.3    Counterparts. This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.


5



--------------------------------------------------------------------------------




However, this Amendment shall bind no party until Party B and Party A have
executed and delivered a counterpart. Delivery of an executed counterpart of a
signature page to this Amendment by telecopier or other electronic transmission
(i.e., a “pdf” or “tif” document) shall be effective as delivery of a manually
executed counterpart of this Amendment.
4.4    GOVERNING LAW. THIS AMENDMENT AND ANY AND ALL CONTROVERSIES ARISING OUT
OF OR IN RELATION TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
4.5    COMPLETE AGREEMENT. THIS AMENDMENT, THE COLLATERAL AGREEMENT, THE
INTERMEDIATION AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES.
4.6    Headings. Any Section and paragraph headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
[Remainder of page intentionally left blank.]




6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date and year first
above written.




U.S. OIL & REFINING CO.




By: /s/ William Monteleone        
Name: William Monteleone
Title: Chief Financial Officer






[Signature Page to Ninth Amendment to First Lien ISDA 2002 Master Agreement]



--------------------------------------------------------------------------------





MERRILL LYNCH COMMODITIES, INC.


By: /s/ George F. Cultraro        
Name: George F. Cultraro    
Title: Managing Director


NY [Signature Page to Ninth Amendment to First Lien ISDA 2002 Master Agreement]



--------------------------------------------------------------------------------





Acknowledged and Agreed:




PAR PETROLEUM, LLC




By: /s/ William Monteleone
Name: William Monteleone
Title: Chief Financial Officer




MCCHORD PIPELINE CO.




By: /s/ William Monteleone
Name: William Monteleone
Title: Chief Financial Officer



NY [Signature Page to Ninth Amendment to First Lien ISDA 2002 Master Agreement]

